Exhibit 21.1 Subsidiaries of Concurrent Computer Corporation Each of the below listed subsidiaries is 100% directly or indirectly owned by Concurrent Computer Corporation except as otherwise indicated, and all are included in the consolidated financial statements. NAME OF SUBSIDIARY STATE OR OTHER JURISDICTION OF INCORPORATION/ORGANIZATION Concurrent Computer Asia Corporation Delaware (operates in PR of China) Concurrent Computer Canada, Inc. Canada Concurrent Computer Corporation (France) Delaware Concurrent Computer Corporation Pty. Ltd. Australia Concurrent Computer France S.A. France Concurrent Computer GmbH Germany Concurrent Computer Hispania, S.A. Spain Concurrent Computer Holding Corporation Delaware Concurrent Computer Hong Kong Limited Hong Kong Concurrent Computer New Zealand Limited Australia Concurrent Realisations Limited United Kingdom Concurrent UK Ltd. United Kingdom Concurrent Federal Systems, Inc. Delaware Concurrent Nippon Corporation Japan Concurrent Securities Corporation Massachusetts Everstream Holdings, Inc. Delaware Everstream, Inc. Delaware EHI Patent Co., LLC Delaware
